NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2214
                                       ___________

                                 HYON HUI SCOUTEN,
                                             Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. Civ. No. 1-15-cv-02084)
                         District Judge: Honorable Yvette Kane
                      ____________________________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on January 19, 2018


   Before: SMITH, Chief Judge, GREENAWAY, JR., and KRAUSE, Circuit Judges

                            (Opinion filed: January 22, 2018 )


                                      O P I N I O N*




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KRAUSE, Circuit Judge.

       Hyon Hui Scouten appeals the District Court’s judgment affirming the

Commissioner of Social Security’s denial of her claim for disability insurance benefits

under Title II of the Social Security Act, 42 U.S.C. §§ 401–434. For the reasons set forth

below, we will affirm.

I.     Background

      As the decision of the Administrative Law Judge (ALJ) recounted in detail,

Scouten claims disability based on physical impairments, such as compression fractures

of the thoracic and lumbar spine and knee pain, and the mental impairment of depression.

In September 2012, Scouten filed an application for disability insurance benefits, alleging

a disability onset date of April 15, 2007. After the Social Security Administration denied

her application, Scouten requested a hearing before an ALJ.

      Applying the sequential evaluation process under 20 C.F.R. § 404.1520(b)–(g), the

ALJ determined that Scouten was not disabled at any time from the alleged onset date

through December 31, 2011, the date she was last insured. The ALJ found that Scouten’s

compression fractures and knee pain were severe physical impairments but that she did

not have a severe mental impairment. The ALJ further found that Scouten had the

residual functional capacity to perform light work and that she could perform jobs that

existed in significant numbers in the national economy. Based on these findings, the ALJ

                                             2
determined that Scouten was not disabled and therefore not eligible for disability

benefits.

       After the Appeals Council denied Scouten’s request for review of the ALJ’s

decision, Scouten sought review in the District Court, which affirmed the

Commissioner’s determination. This appeal followed.

II.    Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g), and we have

jurisdiction under 28 U.S.C. § 1291.

       We exercise plenary review over all legal issues, Krysztoforski v. Chater, 55 F.3d

857, 858 (3d Cir. 1995), but we must accept the ALJ’s factual findings if supported by

substantial evidence, Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292 (3d Cir. 2012).

Substantial evidence is “more than a mere scintilla” or “such relevant evidence as a

reasonable mind might accept as adequate.” Plummer v. Apfel, 186 F.3d 422, 427 (3d

Cir. 1999) (quoting Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995)).

III.   Discussion

       Scouten raises four arguments in support of her contention that the determination

of the ALJ was not supported by substantial evidence. None is persuasive.

       First, Scouten argues that the ALJ did not give enough weight to the opinion of her

treating primary physician, Dr. Prince, that she had a limited physical capacity and could

not sit or stand for more than three hours a day. We disagree. A treating source’s

opinion is not entitled to controlling weight if it is “inconsistent with the other substantial
                                               3
evidence in [the] case record.” 20 C.F.R. § 404.1527(c)(2). The ALJ considered Dr.

Prince’s opinion, which was offered after the date Scouten was last insured, and found it

inconsistent with the physician’s contemporaneous medical records from the relevant

period indicating Scouten’s normal gait and strength, full range of motion, and intact

sensation. The ALJ was entitled to consider the complete medical record and to place

greater reliance on the contemporaneous entries than on the doctor’s later, inconsistent

opinion. See Plummer, 186 F.3d at 430.

       Second, Scouten challenges the ALJ’s finding that her depression was not a severe

impairment, asserting that the ALJ improperly credited a non-examining psychological

consultant over her treating psychiatrist, Dr. Berger. Yet, because Dr. Berger’s opinion,

like Dr. Prince’s, was inconsistent with her medical records and was based on a short

treatment history that began well after the date she was last insured, the ALJ was entitled

to give the opinion limited weight. See 20 C.F.R. § 404.1527(c)(2) (explaining that the

weight given to a medical opinion depends on factors including the “[l]ength of the

treatment relationship,” the “[n]ature and extent of the treatment relationship,” and the

opinion’s “[c]onsistency . . . with the record as a whole”). Even accepting, as Scouten

contends, that the consultant’s opinion was based on an incomplete record, the ALJ

himself did consider the complete record and determined that it was consistent with the

consultant’s conclusion, and the ALJ, not physicians or consultants, must make the

ultimate disability determinations. See Chandler v. Comm’r of Soc. Sec., 667 F.3d 356,


                                             4
361 (3d Cir. 2011). Accordingly, we conclude that the ALJ’s finding that Scouten did

not have a severe mental impairment is supported by substantial evidence.

       Third, Scouten challenges the ALJ’s finding that her own testimony was only

partially credible. The ALJ considered Scouten’s testimony about the intensity,

persistence, and limiting effects of her symptoms but found that the objective medical

evidence—which revealed routine, conservative, and limited treatment—was inconsistent

with the severity of her assertions. Substantial evidence therefore supports the ALJ’s

finding that Scouten’s testimony was only partially credible. See Burns v. Barnhart, 312

F.3d 113, 130 (3d Cir. 2002).

       Finally, Scouten argues that the ALJ, without proper explanation, failed to credit

her husband’s testimony, but again, the record demonstrates otherwise. The ALJ

discussed Scouten’s husband’s testimony in detail, and then considered the other

evidence in the record, including Scouten’s MRI results and contemporaneous treatment

records, that undermined his testimony. In light of this comprehensive review, we are

satisfied that the ALJ fulfilled his “duty to hear and evaluate all relevant evidence.”

Cotter v. Harris, 642 F.2d 700, 704 (3d Cir. 1981); see 20 C.F.R. § 404.1520(a)(3).

IV.    Conclusion

       For the reasons stated above, we will affirm the judgment of the District Court

upholding the Commissioner’s denial of Scouten’s disability claim.




                                              5